Citation Nr: 1004593	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension with renal involvement 
associated with diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

The instant appeal arose from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which assigned initial 
ratings for PTSD, diabetes mellitus, hypertension, and 
peripheral neuropathy.  The Board Remanded the claims listed 
on the title page of this decision in April 2008.

By a statement submitted in December 2009, the Veteran 
contends that he is entitled to an increased evaluation for 
service-connected disability because the medical evidence 
attached, a report of radiologic examination of a knee, 
discloses that the Veteran's degenerative changes have 
increased in severity.  The Veteran may be attempting to 
raise a claim for an increased evaluation for his service-
connected right and left knee disabilities.  This 
communication is REFERRED to the agency of original 
jurisdiction for any necessary action.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested during this initial 
evaluation period by complaints of anxiety, frustration, 
irritability, and use of medications to assist with sleep 
and control symptoms, but is not manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

2.  The Veteran's diabetes mellitus is controlled with oral 
medications, and he does not require insulin.  

3.  The Veteran's hypertension is controlled with 
medications, and is not manifested by diastolic blood 
pressure predominantly 110 or above or systolic pressure 
predominantly 200 or above.

4.  The Veteran's peripheral neuropathy of the right lower 
extremity and of the left lower extremity is manifested by 
subjective complaints of numbness and tingling and by 
decreased sensation to light touch and vibration, but is not 
manifested by abnormality of muscle tone or strength, loss 
of any deep tendon reflex, or other neurologic abnormality 
of either lower extremity which is indicative of incomplete 
paralysis which is more than mild in degree.


CONCLUSIONS OF LAW

1.  Criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411 (2009).

2.  Criteria for an initial disability rating in excess of 
20 percent for diabetes mellitus with erectile dysfunction 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.16, 4.119, 
Diagnostic Code 7913 (2009).

3.  Criteria for an initial evaluation in excess of 10 
percent for hypertension with renal involvement associated 
with diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2009). 

4.  Criteria for an increased initial evaluation in excess 
of 10 percent for peripheral neuropathy, right lower 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Codes 8620, 8520 (2009).

5.  Criteria for an increased initial evaluation in excess 
of 10 percent for peripheral neuropathy, left lower 
extremity, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Codes 8621, 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased 
initial evaluations for the service-connected disabilities 
at issue in this appeal.  Before considered the merits of 
the appeal, the Board must consider whether VA's duties to 
notify and assist the Veteran have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the Veteran is challenging initial evaluations 
assigned following the initial grant of service connection 
for each of these disabilities.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records from his active 
service are of record.  The Veteran was afforded VA 
examinations.  He has identified private clinical records, 
including private clinical records date through February 
2009, and the Veteran has submitted October 2009 VA clinical 
records.  The identified private records have been obtained.  
Records have been obtained from the Social Security 
Administration.  The duty to assist has been met.  

In addition, the Veteran has provided several statements on 
his own behalf.  Neither the Veteran nor his representative 
has identified any other evidence of any type which should 
be obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may 
proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson at 126-28.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

1.  Claim for initial evaluation in excess of 30 percent for 
PTSD
By a rating decision issued in January 2002, the Veteran was 
granted service connection for PTSD, effective December 19, 
2000.  A 30 percent initial disability evaluation was 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under The General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the Veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  While important in assessing the level 
of impairment caused by psychiatric illness, the GAF score 
is not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

Findings and analysis

At the time of VA examination conducted in June 2004, the 
Veteran reported trouble sleeping, irritability, and 
occasional inability to function.  The Veteran had been 
retired for several years.  In an April 2001 SSA evaluation, 
the examiner reported that the Veteran had no medically 
determined psychiatric impairment.  The April 2002 SSA 
disability determination worksheet lists arteriosclerotic 
heart disease as the Veteran's primary diagnosis and 
diabetes mellitus as the secondary diagnosis resulting in 
disability.  The December 2002 fully favorable SSA decision 
discusses the Veteran's inability to perform work as a 
result of recurrent chest pain, dyspnea, unstable angina, 
and other symptoms of cardiac impairment.  The SSA decision 
does not include any discussion of a diagnosis of PTSD.  

On VA examination conducted in June 2004, the Veteran 
reported difficulty sleeping, a tendency to walk constantly 
throughout the night, leading to inability to perform 
functions during the day.  The Veteran reported that he was 
taking Paxil; the examiner opined that the Veteran had poor 
response to the medication.  The Veteran also reported 
irritability and hypervigilance.  He tried to avoid events 
that might be associated with his trauma.  The Veteran 
remained married.  The examiner opined that the Veteran did 
not have difficulty performing activities of daily living, 
had no difficulty understanding complex commands, and did 
not pose any risk to his safety of the safety of others.  
The Veteran's thought processes were appropriate.  His 
judgment was not impaired.  His memory was within normal 
limits.  A GAF score of 55 was assigned.  

In an October 2004, a private opinion provided by FLH, MD, 
indicated that the Veteran had significant and serious 
difficulties due to his PTSD.  No GAF score was assigned.  
In October 2004, the Veteran submitted an undated private 
report from VB, MD.  Dr. B. indicated that the Veteran was 
anxious and depressed.  His speech was coherent.  The 
Veteran reported that PTSD affected his social life and 
relationships with others.  Dr. B. assigned a GAF score of 
55 to 60 for current functioning and 60 to 65 for the 
highest level of function in the prior year.  

Private outpatient treatment from Dr. H. reflect that in 
October 2008 and February 2009, the Veteran complained of 
anger, frustration, depression, and anxiety.  The provider 
continued to prescribe medication therapy. 

The impairment manifested by the Veteran during the pendency 
of this appeal, beginning with his claim in 2004, are not 
consistent with an evaluation in excess of 30 percent.  
Although the Veteran reported symptoms, he remained 
independent in his activities of daily living.  There is no 
evidence that he received treatment other than medication 
therapy managed by his private physician.  The Veteran did 
not identify any other treatment for PTSD.  The Veteran 
remained married.  

No examiner reported objective evidence that the Veteran had 
circumstantial, circumlocutory, or stereotyped speech; 
rather, the Veteran's speech was logical and goal directed.  
The Veteran reported impaired memory, but the examiners 
described the Veteran's memory as within normal limits.  
There is no objective evidence that the Veteran had 
difficulty in understanding complex commands, and one 
examiner who specifically commented on these factors stated 
that the Veteran was able to understand complex commands.   
 
The Veteran is retired, so no examiner identified any 
occupational tasks that the Veteran was unable to perform as 
a result of PTSD.  The Veteran reported anxiety and reported 
that his symptoms of PTSD had affected his social like.  The 
Board does not doubt the credibility of these complaints, 
but these complaints, in the absence of impairment of speech 
or judgment, do not meet the criteria for a 50 percent 
evaluation.  

Other criteria for a 50 percent evaluation are based on 
evidence of impaired judgment or impaired abstract thinking.  
In this case, examiners specifically found that the 
Veteran's judgment and abstract thinking were not impaired.  
The Board finds that the Veteran does not meet the criteria 
for a 50 percent evaluation.  The assigned GAF score, too, 
support a finding that the Veteran was not manifesting 
symptoms of PTSD so severe as to warrant a 50 percent 
evaluation.  

The Veteran's symptoms of PTSD are more consistent with the 
criteria for a 30 percent evaluation than with the criteria 
for a 50 percent evaluation.  The preponderance of the 
evidence is against a higher initial evaluation during this 
period.  There is no evidence of impairment of industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).   
The Board notes that, to the extent that the Veteran has any 
symptoms of PTSD not encompassed in the assigned 30 percent 
evaluation, the Veteran has been granted a total disability 
rating based on individual unemployability from January 
2004.  Thus, the Veteran's allegations do not raise a claim 
for TDIU.  

As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The Veteran is not entitled to an initial 
evaluation in excess of 30 percent for PTSD.

2.  Claim for initial rating in excess of 20 percent for 
diabetes mellitus 

At the time the Veteran submitted his 2004 claim for service 
connection for diabetes mellitus, he submitted May 2004 
medical statements disclosing that the Veteran had diabetes 
mellitus, adult-onset, treated with oral hypoglycemic 
medications and a restricted diet.  There was no evidence 
that the Veteran's diabetes required treatment with insulin.  
There was no evidence of treatment of a kidney disorder.  
The Veteran's treatment records throughout the entire period 
disclose that he required oral hypoglycemic agents, but no 
use of insulin to treat the Veteran's diabetes mellitus.

In February 2009, it was noted that laboratory examination 
of the Veteran's urine disclosed microalbuminuria and 
proteinuria.  Another medication was added to the Veteran's 
medication regimen.  

Currently, an initial 20 percent evaluation has been 
assigned for the disability due to service-connected 
diabetes mellitus.  Diagnostic Code (DC) 7913 provides that 
diabetes mellitus manageable by restricted diet warrants a 
10 percent evaluation.  Diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable 
if separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus warrants a 100 percent evaluation if the 
claimant requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

There is no evidence that the Veteran has required insulin 
for treatment of his diabetes.  He has not been hospitalized 
or required emergency department care for his diabetes.  
There is no evidence that he had had eposiodsed of 
ketoacidosis.  

The evidence establishes that the Veteran has not met any 
criterion for an evaluation in excess of 20 percent for 
diabetes.  The preponderance of the evidence is against a 
higher initial evaluation during this period.  There is no 
evidence of impairment of industrial capability beyond a 
level consistent with the assigned schedular evaluation.  
There is no evidence that the Veteran's diabetes results in 
impairment which is not encompassed within the schedular 
criteria.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Veteran has 
already been awarded compensation for individual 
unemployability, so no claim for a total disability 
evaluation based on individual unemployability (TDIU) is 
raised by this claim for an increased evaluation.  

As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim for an initial evaluation in excess of 
20 percent for diabetes mellitus must be denied.  

3.  Claim for initial rating in excess of 10 percent for 
hypertension

The Veteran sought service connection for hypertension in 
April 2004.  Private clinical notes dated in March 2004 
reflect that the Veteran's blood pressure was 170/90.  The 
highest blood pressure recorded on VA examination in June 
2004 was 165/86.  The examiner stated that the Veteran's 
blood pressure was controlled with medications.  Private 
clinical records dated in 2009 disclose blood pressure 
readings of 121/69 and 132/76.  No higher readings for the 
period since April 2004 are disclosed in the records 
associated with the claims files.

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, is rated 10 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more, is 
rated 20 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 
40 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.

There is no evidence that the Veteran has manifested any 
diastolic blood pressure over 105 during the period since he 
submitted the claim for service connection in 2004.  Some 
readings showing higher blood pressures are of record prior 
to April 2004, but blood pressure readings prior to the date 
of the Veteran's claim for service connection cannot be used 
to determine the initial evaluation for the service-
connected disability.  

There is no evidence that a systolic blood pressure above 
200 has been recorded since April 2004.  The evidence does 
confirm that the Veteran requires use of medication to 
maintain his diastolic blood pressure predominantly at 100 
or below.  He meets one criterion for a 10 percent 
evaluation for hypertension, but does not meet or 
approximate any criterion for an evaluation in excess of 10 
percent.

The preponderance of the evidence is against the claim for 
an initial evaluation in excess of 10 percent.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 10 percent for 
hypertension must be denied. 

4.  Claim for initial rating in excess of 10 percent for 
peripheral neuropathy 

As a preliminary matter, the Board notes that the medical 
evidence of record discloses that the Veteran has arthritis 
of the spine, a bilateral service-connected knee disability, 
and degenerative changes of the bones of the feet.  Symptoms 
attributable to these disorders and disabilities may not be 
used as a factual basis for an increased evaluation for 
service-connected peripheral neuropathy of the lower 
extremities.

The Veteran sought service connection for this disability in 
2004.  VA examination conducted in June 2004 discloses that 
the Veteran did not use any assistive device or brace for 
ambulation or any other activity.  The Veteran reported 
tingling and numbness and abnormal sensation in his feet.  
On objective examination, the Veteran manifested decreased 
sensation to light touch and vibration.  Neurologic 
examination revealed that deep tendon reflexes were present 
in both lower extremities and motor function was described 
as normal.  The examiner concluded that the Veteran had 
peripheral neuropathy manifested by neuralgia and neuritis.  

Clinical records since April 2004 consistently reflect the 
symptomatology noted in the June 2004 VA examination, but no 
additional symptoms are disclosed.  See, e.g., September 
2005, October 2008, and February 2009 private clinical 
records, F.H., MD.  Clinical records underlying the 2002 
Social Security Administration decision of record disclose 
no neurologic abnormality in either lower extremity.  

A VA outpatient treatment dated in October 2009 discloses 
that the Veteran complained of arthralgia and joint pain and 
swollen or red joints, but does not describe additional 
complaints related to peripheral neuropathy.  

The Veteran's peripheral neuropathy of the lower extremities 
was evaluated by analogy to incomplete paralysis of the 
sciatic nerve under DC 8520 in the September 2004 rating 
decision in which the original grant of service connection 
was awarded.  The Veteran's peripheral neuropathy of the 
lower extremities is evaluated under DC 8621 in all rating 
decisions subsequent to the September 2004 decision.  

Under 38 C.F.R. § 4.123, peripheral neuritis characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum for sciatic nerve involvement equal to moderately 
severe, incomplete, paralysis.  When the involvement is only 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore, neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis 
of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  Id.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete sciatic nerve paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy. DC 8520.

DC 8620 provides criteria for evaluating incomplete 
paralysis of the external popliteal (common peroneal) nerve.  
As 10 percent disability evaluation may be assigned for mild 
external popliteal nerve impairment, a 20 percent disability 
evaluation may be assigned for mild external popliteal nerve 
impairment, and as 30 percent evaluation where such 
disability is severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum 
of foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8521, 8621, 8721.

The Veteran's December 2009 letter does not suggest that he 
has noted any increase in subjective complaints related to 
peripheral neuropathy of the legs.  No objective neurologic 
abnormality or motor abnormality of either lower extremity 
has been demonstrated at any time during the pendency of 
this appeal.  

The Veteran's peripheral neuropathy of the right lower 
extremity and of the left lower extremity is manifested by 
subjective complaints of numbness and tingling and by 
decreased sensation to light touch and vibration, but is not 
manifested by abnormality of muscle tone or strength, loss 
of any deep tendon reflex, or other neurologic abnormality 
of either lower extremity which is indicative of incomplete 
paralysis which is more than mild in degree.  Therefore, 
there is no factual basis upon which an increased initial 
evaluation in excess of 10 percent may be granted.  The 
record establishes that the Veteran sought early retirement 
from his employment in sales as a result of his cardiac 
disability, and that no diagnosis of peripheral neuropathy 
was discussed in the 2002 SSA decision which granted the 
Veteran SSA benefits.  Therefore, there is no factual basis 
for referral of the claim for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b); see Thun v. 
Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against a claim for an 
increased initial evaluation in excess of 10 percent for 
incomplete paralysis of the right or left lower extremity.  
As the evidence is not in equipoise, there is no reasonable 
doubt which may be resolved in the Veteran's favor.  The 
claim for an increased initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity, 
and the claim for an increased initial evaluation in excess 
of 10 percent for peripheral neuropathy, left lower 
extremity, must be denied.


ORDER

The appeal for an initial disability rating in excess of 30 
percent for PTSD is denied.

The appeal for an initial disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction is 
denied.

The appeal for an initial disability rating in excess of 10 
percent for hypertension with renal involvement associated 
with diabetes mellitus is denied.

The appeal for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied.

The appeal for an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity is denied.




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


